UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: CV 21-03138 SB (MAAx) Date: June 3, 2021

 

Title: Beverly Moistner et al v. Aerojet Rocketdyne Inc. et al

 

 

Present: The Honorable STANLEY BLUMENFELD, JR., U.S. District Judge

 

Victor Cruz Not Present
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
Not Present Not Present

Proceedings: IN CHAMBERS: ORDER STRIKING

The Court strikes the MOTION to Remand Case to Ventura filed by
Plaintiffs Beverly Moistner, Todd Moistner., Dkt. No. 28, without prejudice to
refiling in accordance with the Court’s standing order (provided that the refiling is
otherwise timely), see Dkt. No. 29.

CV-90 (12/02) CIVIL MINUTES —- GENERAL Initials of Deputy Clerk VPC

1
